FILED
'_ Fl=lcE

case 1:18-cv-05615-Al\/lo-sl\/lo Documem 1 Filed 10/09/18 Page 1 ofuz§,_ Sl`fg§§ RT E_D_N_Y_

ir OCT 09 2018 *

IN THE UNITED STATES DISTRICT COURT BROOKLYN OFFlCE
FoR THE EASTERN I)ISTRICT oF NEW YoRK

CRYSTAL WILLIAMSON,
individually and on behalf of all
others similarly situated,

Plaintiff,
v.

BROOKLYN HOP 2 LLC,
DINEEQUITY, lNC.,
INTERNATIONAL HOUSE OF
PANCAKES, LLC, IHOP
FRANCHISOR LLC, IHOP
RESTAURANTS LLC, and DOES l-
10, inclusive,

Defendants.

 

 

 

Civil C."P=c- -'

DONNELLY,' J,

GOLD, M.].
]URY TRIAL DEMANDED

 

AN'I`ITRUST CLASS AC'I`ION COMPLAINT

Plai_ntiff CRYSTAL WlLLIAl\/ISON (“Plaintiff’), individually and on

behalf of all those similarly situated, by and through her counsel, brings this Class

Action Cornplaint (“Coinplaint”) against Defendants BROOKLYN HOP 2 LLC,

DINEEQUITY, INC., INTERNATIONAL HOUSE OF PANCAKES, LLC, IHOP

FRANCHISOR LLC, AND IHOP RESTAURANTS LLC (‘°IHOP”); and Does l

through 10 (Who collectively shall be referred to hereinafter as “Defendants”), on

personal knowledge With respect to herself and her own acts, and on information

and belief as to other matters, alleges as follows:

 

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 2 of 21 Page|D #: 2

I. NATURE OF ACTI()N

l. Plaintiff, on behalf of herself, on behalf of the New York general
public, and as a class action on behalf of Defendants’ employees from January l,
20l4 through August 20, 2018 (“Class Members”), seeks millions of dollars in lost
wages, plus triple damages, and interest, caused by Defendants’ long-standing and
illegal mutual non-solicitation agreements (i.e., agreements that IHOP franchisees
could not solicit for employment employees of IHOP and/or of other IHOP
franchisees) and no-hire agreements (i.e., agreements that IHOP franchisees could
not hire employees of IHOP and/or other IHOP franchisees) that were all entered
into by IHOP franchises throughout New Yorl< State for decades and that had the
intended and actual effect of significantly reducing Class Members’ wages and
salaries. The genesis of the no-hire and non-solicitation agreements at issue were
franchise agreements between IHOP and its franchisees, and between its
franchisees, including, upon information and belief, Brool<lyn 2 Hop LLC.

2. In suln, Defendants engaged in per Se violations of New Yorl<
Antitrust laws and the Sherman Antitrust Act by entering into no-hire and nonm
solicitation agreements, for the express purpose of depressing and/or reducing
market-based wages and benefit increases for Class Members that are typically
associated with the active recruitment of employees and workers in a competitive

industry. While protecting and enhancing their profits, [)efendants, through their

 

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 3 of 21 Page|D #: 3

no-hire and non-solicitation agreements, robbed Class l\/lembers millions of
dollars-worth of wages for which Plaintiff and the Class now seek relief.
II. .IURISDICTION AND VENUE

3. Plaintiff brings this class action lawsuit pursuant to Sections 4 and 16
of the Clayton Act, l5 U.S.C. §§ 15 and 26, to recover damages suffered by the
Class and the costs of suit, including reasonable attorneys’ fees; to enjoin
l)efendants’ anticompetitive conduct; and for such other relief as is afforded under
the antitrust laws of the U.S. for Defendants’ violations of Section 1 of the
Sherman Act, 15 U.S.C. § 1.

4. This Coult has subject matter jurisdiction pursuant to 28 U.S.C. §§
1331, 1137, and Sections 4 and 16 ofthe Clayton Act, 15 U.S.C. §§ 15(a), 26.

5. Venue is proper in this District pursuant to Sections 4, 12, and 16 of
the Clayton Act, 28 U.S.C. §§ 15, 22, and 26, and pursuant to 28 U.S.C. § 1391(b),
(c), and (d), because, at all times relevant to the Complaint, one or more of the
[)efendants resided, transacted business, was found, or had agents in this District
and for the reasons alleged above.

III. THE PARTIES

6. Plaintiff, who at all relevant times was a resident ofNew York, is a

former employee of Defendant Brooklyn Hop 2 LLC. Plaintiff worked as a server

at the lHOP location at 783 Flushing Avenue, Brool<lyn, New Yorl< 11206 from

 

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 4 of 21 Page|D #: 4

approximately August 2011 through October 2014. As a result, Plaintiff was
subject to and victimized by the non-solicitation and no-hire conspiracy between
and among the Defendants, resulting in her having lost wages.

7. Defendant Brooklyn Hop 2 LLC is a New Yorl< limited liability
company Defendant Brooklyn Hop 2 LLC does business in New Yorl< State as
lHOP, with its principal place of business located at 276 Livingston Street,
Brool<lyn, New York 11217. Upon information and belief, Defendant Brool<lyn
Hop 2 LLC operates approximately three stores in New York doing business as
lHOP. Upon information and belief, Defendant Brool<lyn Hop 2 LLC entered into
a franchise agreement with Defendants DineEquity, Inc. and/or lnternational
House of Pancal<es, LLC that contained no-hire and non-solicitation provisions

8. Defendant DineEquity, Inc. is a Delaware corporation in California
with its principal place of business located at 450 North Brand Boulevard,
Glendale, California 91203. Upon information and belief Defendant DineEquity,
Inc. is the parent company of lnternational House of Pancal<es, LLC, IHOP
Franchisor LLC, and lHOP Restaurants LLC.

9. Defendant International House of Pancaltes, LLC is a Delaware
corporation Upon information and belief, Defendant International House of
Pancal<es, LLC is a subsidiary of DineEquity, Inc. and its principal place of

business is located at 450 North Brand Boulevard, Glendale, California 91203.

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 5 of 21 Page|D #: 5

Upon information and belief Defendant International House of Pancakes, LLC
franchises and operates IHOP restaurants

10. Defendant IHOP Franchisor LLC is a Delaware corporation Upon
information and belief, Defendant IHOP Franchisor LLC is a subsidiary of
DineEquity, Inc. and its principal place of business is located at 450 Noith Brand
Boulevard, Glendale, California 91203. Upon information and belief Defendant
IHOP Franchisor LLC franchises and operates IHOP restaurants

ll. Defendant IHOP Restaurants LLC is a Delaware corporation Upon
information and belief, Defendant IHOP Restaurants LLC is a subsidiary of
DineEquity, lnc. and its principal place of business is located at 450 North Brand
Boulevard, Glendale, California 91203. Upon information and belief Defendant
IHOP Restaurants LLC franchises and operates IHOP restaurants

12. The true names and capacities, whether individual, corporate,
associate, or otherwise, of Defendants sued herein as DOES l to 10, inclusive, are
currently unknown to Plaintiff, who therefore sues Defendants by such fictitious
names. Does l through 10 are the other largest franchisees of IHOP in New York
based on number of employees employed Plaintiff is informed and believes, and
based thereon alleges, that each of the Defendants designated herein as a Doe is
legally responsible in some manner for the unlawful acts referred to herein in that

they are additional co-conspirators. Plaintiff will seek leave of court to amend this

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 6 of 21 Page|D #: 6

Complaint to reflect the true names and capacities of the Defendants designated
hereinafter as Does when such identities become known Defendants and the Does
1-10 shall collectively be referred to as “Defendants.”

13. Plaintiff is informed and believes, and based thereon alleges, that each
Defendant acted in all respects pertinent to this action as the agent of the other
Defendants, carried out a joint scheme, business plan or policy in all respects
pertinent hereto, and the acts of each Defendant are legally attributable to the other
Defendants Furthermore, Defendants in all respects acted pursuant to the mutual
non~solicitation and no-hire agreements that were intended to suppress and had the
effect of suppressing wages and salaries for the Class Members.

IV. FACTS EVIDENC}NG THE CONSPIRACY

14. Defendants had a longstanding agreement to control their employees’
wages and mobility by agreeing not employ or solicit each other’s employees

l5. The mutual non-poaching and non-solicitation agreement itself
constituted a per Se violation of the Sherman Antitrust Act and the Donnelly Act
between Defendants for decades until it was recently brought to light by the
Washington Attorney General’s investigation commencing on or around January

2018 in the course of the AG’s investigation into similarly illegal mutual non-

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 7 of 21 Page|D #: 7

solicitation and anti-poach agreements entered into between several of the largest
restaurant franchisors operating nationwide.‘

16. Upon information and belief, Brooklyn Hop 2 LLC and other
franchisees, that own a total of approximately three lHOP stores in New York
state, entered into franchisee agreements with no-hire and non-solicitation terms.

l7. As set forth herein, upon information and belief, all of the Defendants
entered into the mutual non-solicitation agreements with the no-hire and non-
solicitation terms above, with the common interest and intention to keep their
employees’ wage costs down, so that profits continued to rise or at least not be
undercut by rising salaries across the industry. As a result, Defendants engaged in
anti-cornpetitive behavior in advancement of a common and illegal goal of
profiting at the expense of competitive market-based salaries

18. Defendants agreements unreasonably restrained trade in violation of
the Sherman Act 15 U.S.C. § 1, et seq. and constituted unfair competition and
unfair practices in violation of the Donnelly Act, , N.Y. Gen. Bus. Law § 340.
Plaintiff, on behalf of herself and on behalf of the Class defined herein, seeks to
recover the difference between the wages and salaries that Class Members were

paid and What Class l\/lembers would have been paid in a competitive market, in

 

' See attached Washington Attorney General ll~lOP Franchisor Assurance of Discontinuance as Exhibit A.

 

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 8 of 21 Page|D #: 8

the absence of Defendants’ unlawful agreements, treble damages, attorneys fees,
and interest, allowed under the law.
V. HARM TO COMPETITION AND ANTITRUST IN.IURY

19. Defendants are in the business of franchising or operating restaurants
ln order to operate, Defendant Brooklyn Hop 2 LLC owned restaurants in New
York and hired employees in their stores to oversee all restaurant activities

20. No-hire and non-solicitation agreements create downward pressure on
restaurant worker wages. No-hire and non-solicitation agreements restrict worker
mobility, which prevents low-wage workers from seeking and obtaining higher
pay. This artificially suppresses restaurant worker wages. ln fact, restaurant Worker
wages have remained stagnant.

21. Unrestricted competition and the Free Market are the foundations of
the American economic system That is because “[f]ree and open markets are the
foundation of a vibrant economy. Just as competition among sellers in an open
marketplace gives consumers the benefits of lower prices, higher quality products
and services, more choices, and greater innovation, competition among employer
helps actual and potential employees through higher wages, better benefits, or
other terms of employment.” DOJ/FTC Anrirrusr an`dancefor HR Professionals,

Oct. 2016, at p. 2.

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 9 of 21 Page|D #: 9

22. Upon information and belief, Defendants conspired not to actively
solicit or hire each other’s employees as part of one overarching conspiracy to
suppress the compensation of their employees including Plaintiff and Class
l\/lembers. The desired effect was obtained Defendants’ conspiracy suppressed
Plaintiff’ s and the Class’s compensation and restricted competition in the labor
markets in which Plaintiff and the other members of the Class sold their services
lt did so through an overarching agreement concerning mutual non-solicitation and
no-hiring.

23. Concerning the non-solicitation agreements active solicitations have a
significant beneficial impact for individual employees’ compensation As
understood by Defendants, active recruitment by rival employers, here other
franchisees doing business as IHOP, often include enticing offers that exceed an
employee’s wages, salary, and/or benefits, thereby incentivizing the employee to
leave his or her current employment in order to receive greater compensation for
his or her labor, or alternatively, allowing the employee to negotiate increased
compensation from his or her current employer. Employees receiving active
solicitation offers often inform other employees of the offer(s) they received,
spreading information about higher wage and salary levels that can similarly lead

to movement for the purposes of higher salary and wages and/or negotiation by

 

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 10 of 21 Page|D #: 10

those other employees with their current employer or others for greater
compensation

24. Active solicitation similarly affects compensation practices by
employers A franchisee that actively solicits other franchisees’ employees or other
workers will learn whether their offered compensation is enough to attract their
competitors’ employees, and may increase the offers to make their own company
and its salaries more competitive in the marketplace Similarly, companies losing
or at risk of losing employees to competitors engaged in active recruitment of
employees or workers associated with their competitors may preemptively increase
their employees’ compensation in order to reduce their competitors’ appeal.

25. Defendants’ efforts to maintain internal equity coupled with their non-
solicitation agreements ensured that their conspiracy caused the compensation of
all their employees to be suppressed

VI. INTERSTATE COMMEMRCE

26. During the Class Period, Defendants employed Plaintiff and other
Class Members in New York and numerous other states

27. States compete to attract low wage workers, including restaurant
workers, leading employment in the industiy to cross state lines

28. Both Defendants and Plaintiff and other Class Members view labor

competition in the industry to be nationwide Defendants considered each other’s

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 11 of 21 Page|D #: 11

wages to be competitively relevant regardless of location, and many Class
l\/lernbers moved between states to pursue opportunities at Defendants’ stores

29. Defendants’ conduct substantially affected interstate commerce
throughout the United States and caused antitrust injury throughout the United
States

VII. CLASS ACTION ALLEGATIONS

30. Plaintiff brings this case as a class action pursuant to Federal Rule of
Civil Procedure 23(b)(3) on behalf of a Class consisting of:

All persons who were employed as a restaurant worker, or any similar

position, by Brooklyn Hop 2 LLC, DineEquity, Inc., lnternational House of

Pancakes, LLC, IHOP Franchisor LLC, IHOP Restaurants LLC or any of the

ten largest franchises of lHOP in New York State at any time from January

1, 2014 through August 20, 2018 (the “Class Period”).2

3 l. Plaintiff believes there are at least 500 current and former employees
in the Class Given Defendants’ systemic failure to comply with United States and
New York laws outlined in this case, the members of the Class are so numerous
that joinder of all members is impractical The Class is ascertainable from either
Defendants’ employment or hiring records

32. Plaintiff’ s claims are typical of the claims of the members of the

Class, because all Class l\/lembers are or were employees who sustained damages

arising out of Defendants’ illegal mutual no-hire and anti-solicitation

 

2 Plaintiff reserves the right to modify the class definition ata later date to conform to new facts learned, including
the properly named entity Defendant(s).

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 12 of 21 Page|D #: 12

arrangements in violation of Section l of the Sherman Antitrust Act and Section
340 of New York General Business Law that resulted in wage suppression for all
of the Class Members.

33. Plaintiff Will fairly and adequately represent the interests of the Class
Plaintiff has no conflict of interest with any member of the Class Plaintiff has
retained counsel competent and experienced in complex class action litigation with
the resources and expertise necessary to litigate this case through to conclusion

34. Common questions of law and fact exist as to all members of the
Class, and predominate over any questions solely affecting individual members of
the Class Among the questions of law and fact common to Plaintiff and Class
Members are:

a. whether Defendants agreed not to actively recruit each other’s
employees in positions held by the Class Members;

b. whether Defendants agreed not to hire anyone who had worked
at am IHOP franchise for the previous six months;

c. whether the mutual non-solicitation and anti-poaching
agreements between Defendants were per Se violations of the
Sherman Act, 15 U.S.C. § 1, er seq.;

d. whether the mutual non-solicitation and anti-poaching

agreements between Defendants were violations of the Sherman

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 13 of 21 Page|D #: 13

Act, 15 U.S.C. § l, er seq. under a “quick look” analysis of the
rule of reason;

e. whether Defendants violated the Sherman Act by agreeing to
not actively recruit or solicit one another’s workers in positions
held by Class Members;

f. whether Defendants violated the Sherman Act by agreeing to
not hire anyone who had worked at an IHOP franchise for the
previous six months;

g. whether Defendants violated N.Y. Gen. Bus Law § 340, by
entering into agreements to not actively recruit each other’s
workers in positions held by Class Members;

h. ‘ whether Defendants violated N.Y. Gen. Bus. Law § 340, by
entering into agreements not to hire anyone who had worked at
an IHOP franchise for the previous six months;

i. whether and the extent to which Defendants’ conduct
suppressed wages and salaries below competitive levels;

j. whether Plaintiff and the other Class l\/lembers suffered injury
as a result of Defendants’ agreements;

k. whether any such injury constitutes antitrust injury;

l. whether Class Members are entitled to treble damages; and

 

 

Case 1:18-cV-05615-AI\/|D-SI\/|G Document 1 Filed 10/09/18 Page 14 of 21 Page|D #: 14

m. the measure of damages suffered by Plaintiff and the Class.

35. Class action treatment is superior to any alternative to ensure the fair and
efficient adjudication of the controversy alleged herein Such treatment will
permit a large number of similarly situated persons to prosecute their common
claims in a single forum simultaneously, efficiently, and without duplication of
effort and expense that numerous individuals would entail. No difficulties are
likely to be encountered in the management of this class action that would
preclude its maintenance as a class action, and no superior alternative exists for
the fair and efficient adjudication of this controversy The Class Members are
readily identifiable from Defendants’ employee rosters, payroll records or other
company records

36. Defendants’ actions are generally applicable to the entire Class.
Prosecution of separate actions by individual members of the Class creates the risk
of inconsistent or varying adjudications of the issues presented herein, which,
in turn, would establish incompatible standards of conduct for Defendants

37. Because joinder of all members is impractical, a class action is superior
to other available methods for the fair and efficient adjudication of this
controversy Furthermore, the amounts at stake for many members of the Class,
while substantial, may not be sufficient to enable them to maintain separate suits

against Defendants

 

 

Case 1:18-cv-O5615-A|\/|D-S|\/|G Document 1 Filed 10/09/18 Page 15 of 21 Page|D #: 15

VIII. STATUTE OF LIMITATIONS ANI) DEFENDANTS’ C()NTINUING
VIOLATION

38. Defendants’ conspiracy was a continuing violation in which
Defendants repeatedly invaded Plaintiff s and Class l\/lembers’ interests by
adhering to, enforcing, and reaffirming the anticompetitive agreements described
herein

39. Before 2018, Plaintiff and the members of the Class had neither actual
nor constructive knowledge of the pertinent facts constituting their claims for relief
asserted herein Plaintiff and members of the Class did not discover, and could not
have discovered through the exercise of reasonable diligence, the existence of any
conspiracy until at the earliest some time in 2018 when the investigation by the
Washington AG into non-solicitation agreements among restaurant
franchisees/franchisors including IHOP was first revealed publicly. This case is
filed within four years of the moment when it was first revealed that the
Washington AG investigation had unearthed that IHOP had engaged in mutual
non-solicitation and no-hire agreements with Brooklyn Hop 2 LLC and other IHOP
franchisees

40. Defendants engaged in a conspiracy that did not give rise to facts that

would put Plaintiff or the Class on inquiry notice that there was a conspiracy

 

Case 1:18-cv-O5615-A|\/|D-S|\/|G Document 1 Filed 10/09/18 Page 16 of 21 Page|D #: 16

among lHOP and franchisees to restrict competition for Class Members’ services
through non-solicitation and no-hire agreements
IX. CAUSES OF ACTION

FIRST CAUSE OF ACTION

VIOLATION OF SECTION ONE ()F SHERMAN ACT
[15 U.S.C. § l, et seq.]

(()n Behalf of Plaintiff and the Class)

4 l. Plaintiff incorporates by reference the allegations in the above
paragraphs as if fully set forth herein

42. Defendants by and through their officers directors employees
agents or other representatives have entered into an unlawful agreement,
combination and conspiracy in restraint of trade, in violation of l5 U.S.C. § l, et
Seq. Specifically, Defendants agreed to restrict competition for Class Members’
services through non-solicitation agreements and no-hire agreements all with the
purpose and effect of suppressing Class Members’ compensation and restraining
competition in the market for Class l\/lembers’ services

43. According to the Department ofJustice (“DOJ”) and Federal Trade
Commission (“FTC”), “. . ,no-poaching agreements among employers . .are per se
illegal under the antitrust laws” DOJ/FTC Antitrust Gnidancefor HR

Proj%ssionals Oct. 2016, at p. 3. “lt is unlawful for competitors to expressly or

 

 

Case 1:18-cv-O5615-A|\/|D-S|\/|G Document 1 Filed 10/09/18 Page 17 of 21 Page|D #: 17

implicitly agree not to compete with one another, even if they are motivated by a
desire to reduce costs.” Id. at p. 2.

44. Defendants’ conduct injured Class Members by lowering their
compensation and depriving them of free and fair competition in the market for
their services

45. Defendants’ agreements are per se violations of the Sherman Act.

46. In the alternative, Defendants are liable under a “quick look” analysis
where an observer with even a rudimentary understanding of economics could
conclude that the arrangements in questions would have an anticompetitive effect
on employees and labor markets

47. Plaintiff seeks the relief set forth below, including underpaid and

treble damages

SEC()ND CAUSE ()F ACTION
ILLEGAL CONTRACT IN RESTRAINT OF TRADE OR FURNISHING OF SERVICES

[New York General Business LaW §§ 340, et seq., (the “I)onnelly Act”)]
48. Plaintiff incorporates by reference the allegations in the above
paragraphs as if fully set forth herein
49. New York General Business Law § 340(1) states: “[e]very contract,
agreement, arrangement or combination whereby a monopoly in the conduct of any
business trade or commerce or in the furnishing of any service in this state, is or

may be established or maintained, or whereby competition or the free exercise of

 

Case 1:18-cv-O5615-A|\/|D-S|\/|G Document 1 Filed 10/09/18 Page 18 of 21 Page|D #: 18

any activity in the conduct of any business trade or commerce or in the furnishing
of any service in this state is or may be restrained or whereby for the purpose of
establishing or maintaining any such monopoly or unlawfully interfering with the
free exercise of any activity in the conduct of any business trade or commerce or
in the furnishing of any service in this state any business trade or commerce or the
furnishing of any service is or may be restrained, is hereby declared to be against
public policy, illegal and void.”

50. As stated above, the Washington Attorney General conducted an
investigation of IHOP. Based on its investigation in its August 20, 2018
Assurance of Discontinuance the Washington Attorney General asserted that the

no-hire and non-solicitation provisions of IHOP’s franchise agreements by and

 

between itself and its franchisees constitutes a contract, combination, or
conspiracy in restraint of trade.

5 l . Through their conspiracy and actions as alleged herein, Defendants’
efforts to restrain competition for and suppress compensation of their employees
through their franchise agreements constitute per se illegal agreements in violation

of the Donnelly Act. Specifically, Defendants agreed to restrict competition for

 

Class l\/lembers’ services through non-solicitation and no-hire agreements all with

the purpose and effect of suppressing Class l\/lembers’ compensation and

Case 1:18-cv-O5615-A|\/|D-S|\/|G Document 1 Filed 10/09/18 Page 19 of 21 Page|D #: 19

restraining competition in the market for Class Members’ services Defendants’
illegal conspiracy was substantially injurious to Plaintiff and the Class l\/lembers

52. Defendants’ conduct injured Plaintiff and other Class Members by
lowering their compensation and depriving them of free and fair competition in the
market for their services allowing Defendants to unlawfully retain money that
otherwise would have been paid to Plaintiff and other Class Members.

53. The harm to Plaintiff and members of the Class in being denied
payment for their services in the amount of higher wages and salaries that they
would have received in the absence of the conspiracy outweighs the utility, if any,
of Defendants’ illegal non-solicitation and non-poaching agreements and,
therefore, Defendants’ actions described herein constitute an illegal restraint on
trade within the meaning of N.Y. Gen. Bus Law § 340.

54. Pursuant to N.Y. Gen. Bus Law § 340(5), any person who is injured
by a violation of N.Y. Gen. Bus. Law § 340 may bring a civil action to recover
three-fold the actual damages and attorneys’ fees and costs

55. Defendants’ agreements are per se violations of the Donnelly Act.

56. ln the alternative, Defendants are liable under a “quick look” analysis
where an observer with even a rudimentary understanding of economics could
conclude that the arrangements in questions would have an anticompetitive effect

on employees and labor markets in the state of New York.

 

 

Case 1:18-cv-05615-A|\/|D-S|\/|G Document 1 Filed 10/09/18 Page 20 of 21 Page|D #: 20

57. Plaintiff seeks the relief set forth below.

X. JURY DEl\/[AND AND I)ESIGNATION OF PLACE OF TRIAL
Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial

by jury on all issues so triable.

XI. PRAYER FOR RELIEMFM
WHEREFORE, Plaintiff, on behalf of herself and a class of all others similarly
situated, requests that the Court enter an order or judgment against Defendants
including the following:
a. Certification of the class described herein pursuant to Rule 23 of the
F ederal Rules of Civil Procedure;
b. Appointment of Plaintiff as Class Representative and her counsel of
record as Class Counsel;
c. Compensatory damages in an amount to be proven at trial and
trebled thereafter;
d. Pre-judgment and post-judgment interest as provided for by law or
allowed in equity;
e. The costs of bringing this suit, including reasonable attorneys’ fees
and costs;
f. An incentive award to compensate Plaintiff for her efforts in pursuit
of this litigation;
g. lnterest under New York law; and
h. All other relief to which Plaintiff and the Class may be entitled at

law or in equity.

Case 1:18-cv-05615-A|\/|D-S|\/|G Document 1 Filed 10/09/18 Page 21 of 21 Page|D #: 21

Dated October 5, 20l8.

Respectfully submitted,
Mermelstein Law
Ackermann & Tilajef, P.C.

5a w
Avi Mermelstein (pro hac vice application
submitted herewith)
MERl\/lELSTEIN LAW
3625 Johnson Avenue, Suite 202
Bronx, New York 10463
Telephone: {646) 470-2105
avi mermelaw.com

 

Craig .l. Ackermann (pro hac vice
application forthcoming)
ACKERl\/IANN & TILAJEF, P.C.
1 l80 S. Beverly Drive, Suite 610
Los Angeles, California 90035
Telephone: (310) 277-0614
Facsimile: (310) 277-0635
cia@ackermanntilaief.com

 

 

